DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 12-14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103733388 A (hereinafter CN’388) (translation attached – kindly note that Fig. 10 reference numbers are inaccurate in the translation).
With respect to claim 1, CN’388 teaches an electrochemical cell (Figure 10), comprising: 
a positive electrode comprising a positive electrode active material (para. [0125]-[0126]) in electrically conductive contact with a positive electrode current collector/(positive electrode) (para. [0141]); the positive electrode current collector being electrically connected to a positive terminal (para. [0141]);
a negative electrode comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector/electrode (para. [0125]-[0126]), and a negative electrode tab (1010) including a first attachment end and a second attachment end (as illustrated in Figure 10), the first attachment end of the negative electrode tab (1010) being connected to the negative electrode current collector (1002) and the second attachment end of the negative electrode tab (1010) being connected to a negative terminal (1016) (as illustrated in Figure 10);
an electrically insulative and ion conductive medium/(separator (1006)) in ionically conductive contact with the positive electrode and the negative electrode (para. [0125]), wherein the ionically conductive medium/(separator (1006)) comprises an electrically insulating porous layer and an electrolyte (para. [0127]); and
an outer can/housing (illustrated in Figure 10) containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium/(separator (1006)), the can/housing extends beyond the electrode body (as illustrated) (para. [0142]); 
CN’388 does teach an embodiment wherein the polarity of the terminals is opposite/switched (para. [0141]) such that the negative terminal (1018) is at the top while the positive terminal (1016) is at the bottom (para. [0141]) which would consequently result in wherein an electrically insulative gasket (1020) electrically isolates the negative terminal (1018) from the outer can/housing (as illustrated); 
wherein the electrically insulative gasket (1020) is in contact with a bottom end of the outer can/housing and the positive electrode current collector/terminal is at a top end of the outer can/housing – it would be obvious that flipping the battery of CN’388 (Figure 10) up-side-down would result in the insulative gasket (1020) to be in contact with the bottom end of the outer can/housing and would result in the positive electrode current collector/terminal (1016) to be at a top end of the outer can/housing; and
wherein the negative terminal (1018) is exposed by the bottom end of the outer can/housing, and wherein the positive terminal (1016) is exposed by the top end of the outer can/housing – (as illustrated in Figure 10 both positive and negative terminals are exposed).
With respect to claim 2, CN’388 teaches wherein the outer can/housing comprises substantially a metal composition comprising one or more of aluminum or an alloy thereof or titanium or an alloy thereof (para. [0142]).
With respect to claim 3, CN’388 teaches wherein the electrically insulative gasket (1020) is positioned around the negative terminal (1018) (as illustrated), wherein the insulative gasket (1020) comprises one or more of glass, polymer/(Kapton (para. [0141]) which is a polyimide film developed by DuPont), resin, ceramics, and combinations thereof.
With respect to claim 4, CN’388 teaches wherein the negative terminal is in direct contact with the electrically insulative gasket (1020) – as modified above.
With respect to claim 9, CN’388 teaches (as modified above) wherein the outer can/housing is integrally shaped with a side surface that curves into the bottom end, and wherein the electrically insulative gasket (1020) is positioned entirely within the outer can/housing at the bottom end (as illustrated).
With respect to claim 12, CN’388 teaches an electrochemical cell (Figure 10), comprising: 
a positive electrode comprising a positive electrode active material (para. [0125]-[0126]) in electrically conductive contact with a positive electrode current collector/(positive electrode) (para. [0141]); 
a negative electrode comprising a negative electrode active material in electrically conductive contact with a negative electrode current collector/electrode (para. [0125]-[0126]), 
an electrically insulative and ion conductive medium/(separator (1006)) in ionically conductive contact with the positive electrode and the negative electrode (para. [0125]), wherein the ionically conductive medium/(separator (1006)) comprises an electrically insulating porous layer and an electrolyte (para. [0127]); and
an outer can/housing (illustrated in Figure 10) containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium/(separator (1006)), the can/housing extends beyond the electrode body (as illustrated) (para. [0142]); 
and a negative electrode tab (1010) including a first attachment end and a second attachment end (as illustrated in Figure 10), the first attachment end of the negative electrode tab (1010) being connected to the negative electrode current collector (1002) and the second attachment end of the negative electrode tab (1010) being connected to a negative terminal (1016) (as illustrated in Figure 10);
an electrically insulative material (1014) is in contact with a portion of the  negative tab (1010) adjacent to the negative terminal (1016) (as illustrated) (para. [0141]); 
wherein the negative electrode tab (1010) is at a bottom end of the outer can/housing; and
wherein the negative terminal (1016) is exposed by the bottom end of the outer can/housing, and wherein the positive terminal (1018) is exposed by the top end of the outer can/housing – (as illustrated in Figure 10 both positive and negative terminals are exposed).
With respect to claim 13, CN’388 teaches wherein the outer can/housing is electrically isolated from each of the positive and negative terminals and is substantially electrically neutral – the housing in CN’388 is substantially electrically neutral due to the housing being constructed of titanium alloys, aluminum, and aluminum alloys, while the positive electrode part (1016) is conductive by being constructed of stainless steel (para. [0142]), and the housing is isolated from the negative electrode (1018) due to gasket (1020).
With respect to claim 14, CN’388 teaches an electrically insulative gasket (1020) positioned between the negative terminal (1018) and the outer can/housing (as illustrated).
With respect to claim 17, CN’388 (as modified above) teaches wherein a bottom surface of the negative terminal (1018) is flush/(substantially flush) with a bottom surface of the outer can/housing at the bottom end of the outer can/housing – as set forth above, CN’388 teaches switching the polarity of the electrode body (para. [0141]), and it would be obvious that flipping the battery of CN’388 (Figure 10) up-side-down would result in having the negative terminal (1018) at the bottom end of the housing.
With respect to claim 21, CN’388 teaches:
a first insulative structure (1014) having a shape that corresponds to a shape of the outer can (as illustrated) and located within the outer can/housing at the bottom end of the outer can/housing (as illustrated).  CN’388 teaches providing a positive electrode cover (1016) that is conductive (para. [0141]), and teaches isolating the electrode body from the housing and preventing internal short circuit by providing insulative structures (1014) and (1012) (para. [0141]); therefore, though CN’388 does not teach providing a second insulative structure having a shape that corresponds to the shape of the outer can and located within the outer can at the bottom end of the outer can such that at least part of the negative electrode tab (1010) is sandwiched between the first insulative structure (1014) and the second insulative structure, it would have been obvious to duplicate another layer of insulation (1014) positioned against the inner bottom end of the can/housing such that the negative electrode tab (1010) is sandwiched between the first insulative structure (1014) and a second insulative structure in order to provide additional insulation between the negative electrode tab and the housing.

Claims 6, 8, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103733388 A (hereinafter CN’388), as applied to claims 1, 9 and 12 above, and further in view of Pasma et al. (US 2018/0323475 A1).
With respect to claim 6, modified CN’388 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulative tape is adhered on both sides of an exposed portion of the negative electrode tab (1008) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal, and wherein the electrically insulative tape is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative tape (905) is adhered on both sides of an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative tape (905) (as illustrated), and wherein the electrically insulative tape (905) is positioned between the negative electrode tab (Figure 1, 125) and the positive electrode (115) and between the negative electrode tab (125) and the outer can (105) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adhere an electrically insulative tape on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative tape is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of modified CN’388, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
With respect to claim 8, modified CN’388 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulating coating is in contact with an exposed portion of the negative electrode tab adjacent to the second attachment end.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative coating (905) is in contact with an exposed portion of the negative electrode tab (900) adjacent the second attachment end ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” (as illustrated) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electrically insulative coating in contact with an exposed portion of the negative electrode tab adjacent to the second attachment end in the electrochemical cell of teach wherein an electrically insulative tape is adhered on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal of modified CN’388, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
With respect to claim 11, modified CN’388 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulative coating is in contact with an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative coating is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can. Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0063]-[0066]), and teaches wherein an electrically insulative coating (905) is in contact with an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative coating (905) (as illustrated), Pasma further teaches wherein the electrically insulative coating (905) is positioned between the negative electrode tab (Figure 1, 125) and the positive electrode (115) and between the negative electrode tab (125) and the outer can (105) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electrically insulative coating in contact with an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative coating is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of modified CN’388, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
With respect to claim 15-16, modified CN’388 discloses all claim limitations as set forth above but fails to teach wherein an electrically insulative tape is adhered on an exposed portion of the negative electrode tab (1008), and wherein the electrically insulative tape is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative tape (905) is adhered on an exposed portion of the negative electrode tab (900) ([0065]-[0071]) (as illustrated in Figures 9) – a portion of which does not have an insulative tape (905) (as illustrated), and wherein the electrically insulative tape (905) is positioned between the negative electrode tab (Figure 1, 125) and the positive electrode (115) and between the negative electrode tab (125) and the outer can (105) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adhere an electrically insulative tape on an exposed portion of the negative electrode tab and wherein the electrically insulative tape is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of modified CN’388, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103733388 A (hereinafter CN’388), as applied to claims 1 and 9 above, and further in view of Pasma et al. (US 2018/0323475) in view of Onnerud et al. (US 2017/0214103).
With respect to claims 7 and 10, modified CN’388 fails to teach wherein an electrically insulative tape/coating is adhered on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal wherein the attached portion is about 1mm to about 5mm of the negative electrode tab that is adjacent to the second attachment end.  Pasma teaches a battery comprising a tab (900) connected at a first end to an electrode body, and at a second end to a terminal/(cap (130)) (para. [0036] and [0066]), and teaches wherein an electrically insulative tape (905) is adhered on both sides of an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative tape (905) (as illustrated) (para. [0031], [0065]-[0071]) - in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material (para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adhere an electrically insulative tape (or coating) on both sides of an exposed portion of the negative electrode tab except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal and wherein the electrically insulative tape (or coating) is positioned between the negative electrode tab and the positive electrode and between the negative electrode tab and the outer can in the electrochemical cell of modified CN’388, as taught by Pasma, in order to provide a more robust battery design while limiting volume occupied by components aside from the cell material.
CN’388 as modified fails to teach wherein the attached portion is about 1mm to about 5mm of the negative electrode tab that is adjacent to the second attachment end.  Onnerud teaches a battery comprising a battery can (Figure 1A, 120), a positive electrode, a negative electrode, a separator, a tab (106), wherein the tab has a width of 5 mm (para. [0237]), which touches the instantly claimed width range of 1mm to about 5mm.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the tab of modified WO’989 comprise a width of 5mm, as taught by Onnerud, in order to accommodate space limitations.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103733388 A (hereinafter CN’388) in view of Pasma et al. (US 2018/0323475 A1), as applied to claim 12 above, and further in view of Konishi et al. (US 2010/0193961).
With respect to claim 18, modified CN’388 discloses all claim limitations as set forth above, Pasma teaches wherein the epoxy coating (905) is in contact with an entirety of an exposed portion of the negative electrode tab (900) except at an attached portion of the second attachment end where the attached portion is connected to the negative terminal ([0065]), [0066]-[0071]) (as illustrated in Figures 9) – the bottom part of the tab as illustrated is the “first end” connected to the electrode body which corresponds to the instantly claimed “second attachment end” where the attached portion is connected to the negative terminal, a portion of which does not have an insulative coating (905) (as illustrated).
Pasma fails to teach wherein the electrically insulative material/tape is an epoxy coating.  Konishi teaches providing an electrically insulative material/tape with an adhesive comprising a thermosetting resin like an epoxy resin (para. [0004]) in order to provide high insulation reliability (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the electrically insulative material/tape in modified WO’388 comprise an epoxy coating, as taught by Konishi, in order to provide high insulation reliability.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103733388 A (hereinafter CN’388), as applied to claim 14 above, and further in view of Janousek  (US 2013/0022847).
With respect to claim 19, modified CN’388 discloses all claim limitations as set forth above but fails to teach providing an electrically insulating film covering at least a portion of the outer can and adjacent to the electrically insulative gasket.  Janousek teaches an energy storage battery (12) comprising an outer layer (20) which comprises a polymeric shrink-wrap film that conforms to the shape and contours of the battery (12) in order to allow the positioning of additional layers of material or thin assemblies between the outer layer (20) and the battery (12) (para. [0036]).

    PNG
    media_image1.png
    608
    931
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the modified battery of modified CN’388 with an electrically insulating film covering at least a portion of the outer can and adjacent to the electrically insulative gasket, as taught by Janousek, in order to allow the positioning of additional layers of material or thin assemblies between the outer layer (20) and the battery (12) (para. [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103733388 A (hereinafter CN’388) in view of Janousek  (US 2013/0022847).
With respect to claim 20, WO’388 teaches an electrochemical cell (Figure 10), comprising: 
a positive electrode comprising a positive electrode active material (para. [0125]-[0126]) in electrically conductive contact with a positive electrode current collector/(positive electrode) (para. [0141]); 
a negative electrode comprising a negative electrode active material  in electrically conductive contact with a negative electrode current collector (para. [0125]-[0126]), and a negative electrode tab (1010) including a first attachment end and a second attachment end (as illustrated in Figure 10), the first attachment end of the negative electrode tab (1010) being connected to the negative electrode current collector (1002) and the second attachment end of the negative electrode tab (1010) being connected to a negative terminal (1016) (as illustrated in Figure 10);
an electrically insulative and ion conductive medium/(separator (1006)) in ionically conductive contact with the positive electrode and the negative electrode (para. [0125]), wherein the ionically conductive medium/(separator (1006)) comprises an electrically insulating porous layer and an electrolyte (para. [0127]); and
an outer can/housing (illustrated in Figure 10) containing the positive electrode, the negative electrode and the electrically insulative and ion conductive medium/(separator (1006)); and
wherein a surface of the negative terminal (1018) is exposed at an end of the outer can/housing, and
wherein the surface of the negative terminal (1018) is flush with a surface of the end of the outer can/housing (as illustrated).
CN’388 fails to teach providing an electrically insulating film in contact with an exterior surface of the outer can/housing.  Janousek teaches an energy storage battery (12) comprising an electrically insulating film/(an outer layer (20)) which comprises a polymeric shrink-wrap film that conforms to the shape and contours of the battery (12), therefore the electrically insulating film/(outer layer (20)) is in contact with an exterior surface of the outer can/housing in order to allow the positioning of additional layers of material or thin assemblies between the insulation film/outer layer (20) and the battery (12) (para. [0036]).
 It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the battery of modified CN’388 with an electrically insulating film in contact with an exterior surface of the outer can/housing, as taught by Janousek, in order to allow the positioning of additional layers of material or thin assemblies between the insulation/outer layer (20) and the battery (12) (para. [0036]).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						12/7/2021Primary Examiner, Art Unit 1725